DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the preliminary amendment filed 06/16/2021, claims 1 and 14 were amended and 1-20 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al (US 2010/0203961).
In Regards to claims 1, 10-12 and 15 Burke discloses: 
a diagnostic system for electronic gaming machines (EGMs) (paragraph [0023], a service controller which identifies maintenance issues), comprising:

a power supply (paragraph [0027], paragraph [0030], service unit is powered via electronic game machine),

a diagnostic device in electrical connection with the power supply, the diagnostic device configured for placement within a cabinet of an EGM (paragraph [0035], service unit 302), the diagnostic device comprising:

an attachment device configured to couple the diagnostic device to the EGM (paragraph [0030], Fig. 2, service unit is coupled to input/output bus);

a sensor array including at least one sensor for sensing a condition associated with the EGM and configured to generate conditions data based on the sensed condition (paragraph [0042], sensors in the wagering game machine detect service events);

a communications device configured to transmit the conditions data to a remote location (paragraph [0030] - paragraph [0031], service unit transmits maintenance and troubleshooting information to external systems via the external systems interface); and

a memory configured to store the conditions data (paragraph [0035], the service analysis unit of the service unit stores events and states of the wagering game machine in the machine status repository); and

a processor configured to analyze the conditions data and determine a diagnostic evaluation based upon the analyzed conditions data (paragraph [0023], service controller analyzes the service information and provides technical information).

In Regards to claim 2, 13 and 20 Burke discloses that which is discussed above. Burke further discloses that: 
the communications device is capable of transmitting the conditions data using at least one of Bluetooth, Wi-Fi, and Cellular data (paragraph [0022], wireless communication provided via Bluetooth or 802.11 (WiFi), or public switched telephone networks (cellular networks)).

In Regards to claim 3 Burke discloses that which is discussed above. Burke further discloses: 
a plurality of diagnostic devices each placed within a different EGM (paragraph [0042], sensors on various components) and 

an EGM bank gateway device configured to receive the conditions data from the plurality of diagnostic devices (paragraph [0035], service analysis unit 304 receives service reports from the various sensors).

In Regards to claim 4 Burke discloses that which is discussed above. Burke further discloses that: 
the processor is part of a cloud computing device in communication with the EGM bank gateway device (paragraph [0026], wagering game machine may be operated remotely by the wagering game server in a thin client operation).

In Regards to claim 5 Burke discloses that which is discussed above. Burke further discloses: 
the cloud computing device is configured to use a blockchain ledger for at least one or recording or verifying the diagnostic evaluation (paragraph [0018], gaming machine records and transmits to the service controller logs detailing trouble shooting steps, solutions to problems, etc.).

In Regards to claim 7 Burke discloses that which is discussed above. Burke further discloses that: 
the diagnostic device further comprising a communications port configured to receive at least one of data and power from the EGM (Fig. 3, reference character 308).

In Regards to claim 8 Burke discloses that which is discussed above. Burke further discloses that: 
the sensor array is configured to sense at least one of temperature, humidity, vibration, shock, tilt, voltage, motion, light, video, images, access, time of day, age, maintenance time, location, player motion and facial expression, power condition, air pressure, air quality, and sound service analysis unit detects events from sensors including for example access of the EGM door, power consumption, power state, etc.).

In Regards to claim 9 Burke discloses that which is discussed above. Burke further discloses that: 
the sensor array includes a plurality of sensors (paragraph [0035], paragraph [0042], paragraph [0047], sensors in the wagering game machine detect service events).

In Regards to claim 14 Burke discloses that which is discussed above. Burke further discloses: 
a processor configured to analyze the conditions data and determine a diagnostic evaluation based upon the analyzed conditions data (paragraph [0023], service controller analyzes the service information and provides technical information), and 

wherein the processor uses artificial intelligence to analyze the conditions data to determine the diagnostic evaluation (paragraph [0019], service controller analyzes the service information and provides technical support to field technicians).

In Regards to claim 16 Burke discloses that which is discussed above. Burke further discloses that: 
placing the diagnostic device within the cabinet of the EGM is performed during assembly of the EGM (paragraph [0030], wagering game machine 206 includes a service unit 238, the examiner interprets the wagering game machine as having been assembled with the service unit 238).

In Regards to claim 18 Burke discloses that which is discussed above. Burke further discloses: 
initiating a remediation action based upon a result of the diagnostic evaluation (paragraph [0067], service controller 116 analyzes logs generated by the technicians and generates a list of troubleshooting steps and possible solutions to the problem).

In Regards to claim 19 Burke discloses that which is discussed above. Burke further discloses: 
comparing the conditions data to a set of aggregated conditions data to determine the diagnostic evaluation (paragraph [0067], the service controller analyzes the maintenance history across multiple game machines to determine solutions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al (US 2010/0203961) in view of Bleich et al (US 2014/0256450).
In Regards to claim 6 Burke discloses that which is discussed above. However, Burke does not specifically disclose that:
the power supply includes a battery capable of powering the sensor, the communications device, the memory and the processor.

Bleich discloses:
CPU, sensors and EGM  components are powered via a battery).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the battery power, as taught by Bleich, into the system as taught by Burke in order to allow for continued monitoring of devices even when other power sources are not available (Bleich, paragraph [0035]. 

Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al (US 2010/0203961) in view of Wooten et al (US 2019/0352125).
In Regards to claim 17 Burke discloses that which is discussed above. However, Burke does not specifically disclose that:
the transmitting the conditions data comprises transmitting the conditions data to a mobile robotic device.

Wooten discloses that:
the transmitting the conditions data comprises transmitting the conditions data to a mobile robotic device (paragraph [0035], device diagnostic data is transmitted to a robot 200).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the robotic diagnostic system, as taught by Wooten, into the system as taught by Burke in order to allow for faster diagnostic response times (Wooten, paragraph [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715